        Case 1:18-cv-05391-SCJ Document 99 Filed 09/24/19 Page 1 of 5




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

FAIR FIGHT ACTION, et al.,

       Plaintiffs,

v.                                              Civil Action File

BRAD RAFFENSPERGER, in his official             No. 1:18-cv-05391-SCJ
Capacity as Secretary of State of Georgia;
et al.,

       Defendants.



                     RULE 5.4 CERTIFICATE OF SERVICE

      Pursuant to Local Rule 5.4, counsel for Defendants hereby certifies that on

September 23, 2019 the undersigned served true and correct copies of the

following:

      (1)    Defendant Harp’s Second Requests for Production of Documents to
             Fair Fight Action, Inc.;

      (2)    Notice of Subpoena to New Georgia Project, Inc.;


      (3)    Notice of Subpoena to AFG Group, Inc.; and


      (4)    Notice of Subpoena to Democratic Party of Georgia, Inc.
         Case 1:18-cv-05391-SCJ Document 99 Filed 09/24/19 Page 2 of 5




upon the following counsel of record via electronic delivery at the addresses

below.

Allegra J. Lawrence, Esq.               Thomas R. Bundy, Esq.
Leslie J. Bryan, Esq.                   Lawrence & Bundy LLC
Maia Cogen, Esq.                        8115 Maple Lawn Blvd.
Lawrence & Bundy LLC                    Suite 350
1180 West Peachtree Street              Fulton, MD 20789
Suite 1650                              thomas.bundy@lawrencebundy.com
Atlanta, GA 30309
allegra.lawrence-                       Elizabeth Tanis, Esq.
hardy@lawrencebundy.com                 John Chandler, Esq.
leslie.bryan@lawrencebundy.com          957 Springdale Road, N.E.
maia.cogen@lawrencebundy.com            Atlanta, GA 30306
                                        beth.tanis@gmail.com
                                        jachandler@gmail.com

Dara Lindenbaum, Esq.                   Kurt G. Kastorf, Esq.
Sandler Reiff Lamb Rosenstein &         The Summerville Firm, LLC
Birkenstock, P.A.                       1226 Ponce de Leon Avenue, N.E.
1090 Vermont Avenue, N.W.               Atlanta, GA 30306
Suite 750                               kurt@summervillefirm.com
Washington, DC 20005
lindenbaum@sandlerreiff.com

Matthew G. Kaiser, Esq.                 Andrew D. Herman, Esq.
Sarah R. Fink, Esq.                     Sarah Dowd, Esq.
Scott S. Bernstein, Esq.                Miller & Chevalier Chartered
KaiserDillon PLLC                       900 16th Street, N.W.
1099 14th Street, N.W.                  Washington, DC 20006
8th Floor West                          aherman@milchev.com
Washington, DC 20005                    sdowd@milchev.com
mkaiser@kaiserdillon.com
sfink@kaiserdillon.com
sbernstein@kaiserdillon.com
       Case 1:18-cv-05391-SCJ Document 99 Filed 09/24/19 Page 3 of 5




Kali Bracey, Esq.                    Jeremy H. Ershow, Esq.
Jenner & Block LLP                   Jenner & Block LLP
1099 New York Avenue, N.W.           919 Third Avenue
Suite 900                            New York, New York 10022
Washington, DC 20001                 jershow@jenner.com
kbracey@jenner.com

Tandy Legal
Lovita Tandy
Suite H-315
4480 South Cobb Drive
Smyrna, GA 30080
lovita@tandylegal.com



     This 24th day of September, 2019.

                              /s/ Brian E. Lake
                              Josh B. Belinfante
                              Georgia Bar No. 047399
                              jbelinfante@robbinsfirm.com
                              Vincent R. Russo
                              Georgia Bar No. 242628
                              vrusso@robbinsfirm.com
                              Brian E. Lake
                              Georgia Bar No. 575966
                              blake@robbinsfirm.com
                              Kimberly K. Anderson
                              Georgia Bar No. 602807
                              kanderson@robbinsfirm.com
                              Carey A. Miller
                              Georgia Bar No. 976240
                              cmiller@robbinsfirm.com
                              Robbins Ross Alloy Belinfante Littlefield LLC
                              500 14th Street, N.W.
                              Atlanta, Georgia 30318
                              Telephone: (678) 701-9381
                              Facsimile: (404) 856-3250
Case 1:18-cv-05391-SCJ Document 99 Filed 09/24/19 Page 4 of 5




                      Christopher M. Carr
                      Attorney General
                      GA Bar No. 112505
                      Annette M. Cowart
                      Deputy Attorney General
                      GA Bar No. 191199
                      Russell D. Willard
                      Senior Assistant Attorney General
                      GA Bar No. 760280
                      State Law Department
                      GA Bar No. 760280
                      40 Capitol Square, S.W.
                      Atlanta, Georgia 30334

                      Bryan P. Tyson
                      Special Assistant Attorney General
                      btyson@taylorenglish.com
                      Bryan F. Jacoutot
                      GA Bar No. 668272
                      bjacoutot@taylorenglish.com
                      Taylor English Duma LLP
                      1600 Parkwood Circle - Suite 200
                      Atlanta, Georgia 30339
                      Telephone: (678) 336-7249

                      Attorneys for Defendants
        Case 1:18-cv-05391-SCJ Document 99 Filed 09/24/19 Page 5 of 5




                          CERTIFICATE OF SERVICE

      I hereby certify that I have this day filed the within and foregoing RULE 5.4

CERTIFICATE OF SERVICE by using the CM/ECF system, which will

automatically send an email notification of such filing to all counsel of record.

      This 24th day of September, 2019.


                                  /s/Brian E. Lake
                                  Brian E. Lake
                                  Georgia Bar No. 575966
